     Case 3:20-cv-00848-N Document 16 Filed 07/20/20                  Page 1 of 11 PageID 745



                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

R.K.C.J., LLC,                                         §
                                                       §
           Plaintiff,                                  §
                                                       §
V.                                                     §         Civil Action No. 3:20-cv-00848-N
                                                       §         Judge David C. Godbey
Texas Republic Bank, N.A.,                             §
                                                       §
           Defendant.                                  §


       REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S
         FIRST AMENDED COMPLAINT PURSUANT TO RULE 12(B)(6) (DKT. 14)


           Defendant Texas Republic Bank, N.A. (“TRB”) files this reply in support of Defendant’s

Motion to Dismiss Plaintiff’s First Amended Complaint Pursuant to Rule 12(b)(6) (Dkt. 14) (the

“Motion”) and would respectfully show as follows:

A. Plaintiff’s Response Improperly Introduces Allegations Outside Of The Pleadings

           1.        When adjudicating a motion brought under FED. R. CIV. P. 12(b)(6), a court cannot

look beyond the face of the pleadings. E.g., Hall v. Hodgkins, 305 F. App’x 224, 227 (5th Cir.

2008); Keith v. Brown, No. 3:12-CV-2673-N BF, 2014 WL 798377, at *2 (N.D. Tex. Feb. 27,

2014) (Godbey, J.) (“[I]n resolving the Rule 12 (b)(6) controversy, a court does not look beyond

the face of the pleadings . . . .”). Nonetheless, Plaintiff R.K.C.J., LLC (“Plaintiff”) has introduced

the following allegations in its Response (Dkt.15)—none of which are asserted in Plaintiff’s First

Amended Complaint (Dkt. 10) or attachments (Dkts. 10-1–10-6):

           ▪    “These improvements to the surrounding land were carefully explained to Defendant
                through its representative.”1



1
    Pl.’s Resp., ¶ 11 (Dkt. 15).

REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS                                              PAGE 1
PLAINTIFF’S FIRST AMENDED COMPLAINT
    Case 3:20-cv-00848-N Document 16 Filed 07/20/20                   Page 2 of 11 PageID 746



         ▪    “The idea that defendant was requiring almost 1000% collateral to secure a refinancing
              was baffling to Plaintiff and smacked of pure racism.”2

         ▪    “Never had Plaintiff, Mr. Pitre, a Black business owner from South Dallas, been so
              overtly insulted by terms like Defendant’s, especially before the loan had completed
              underwriting.”3

         ▪    “[T]his assignment was in addition to the existing lien on the property in the process
              of being refinanced.”4

         ▪    “Defendant’s offering of terms before completing the underwriting process is also
              highly unusual.”5

         ▪    “Similarly, asking Plaintiff to secure a loan with such large collateral, some ten-times
              the value of the loan is also unusual based on Plaintiff’s experience in the field.”6

         ▪    There were no explanations offered for the terms of timing given by Defendant’s
              representative.”7

         ▪    “Defendant’s representative, the ‘Commercial Loan Officer,’ acts as a sales
              representative, trying to gain new business for the bank, not a gatekeeper to bar such.”8

         ▪    “Defendant makes it clear that the loan is ‘still in underwriting’ and that ‘if it were to
              be approved’ there would need to be additional collateral.”9

         ▪    “[A]s explained to Defendant’s representative and plead [sic] in the Amended
              Complaint, there have been vast improvements to the area around Plaintiff’s
              property.”10

         ▪    “Defendant’s observation of the assumed value of the property furthers Plaintiff’s claim
              that Defendant’s proffering of terms, before completing underwriting, was meant to
              discourage Plaintiff from further pursuing a loan with their institution.”11

         ▪    “[I]f a reasonable loan officer was interested in doing business with a client, they would
              encourage a new appraisal of the property being used as collateral if they had any
              discrepancy with the previous appraisal prior to quoting onerous terms.”12



2
  Id.
3
  Id.
4
  Id. at ¶ 29 (emphasis original).
5
  Id. at ¶ 30.
6
  Id.
7
  Id.
8
  Id. at ¶ 31.
9
  Id. at ¶ 36.
10
   Id. at ¶ 40.
11
   Id.
12
   Id.

REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS                                                PAGE 2
PLAINTIFF’S FIRST AMENDED COMPLAINT
     Case 3:20-cv-00848-N Document 16 Filed 07/20/20                               Page 3 of 11 PageID 747



           2.        Accordingly, TRB objects to each of the above-cited assertions, which may not be

considered by the Court. Bennett v. JPMorgan Chase, No. 3:12-CV-212-N, 2013 WL 655059, at

*5 (N.D. Tex. Feb. 5, 2013), report and recommendation adopted, 3:12-CV-212-N, 2013 WL

655054 (N.D. Tex. Feb. 22, 2013) (Godbey, J.) (“Because Plaintiff raises these allegations for the

first time in response to Defendants' motion, they are not considered.”).

B. Plaintiff’s Continually-Changing Allegations Have Become Even More Contradictory—
   And Are Now Irrevocably Irreconcilable

           3.        Plaintiff originally represented to the Court (in its Original Complaint and sworn

declaration) that the alleged discriminatory terms were conveyed verbally.13 Plaintiff has since

changed its narration, now alleging that discriminatory terms were conveyed in writing.14 Yet, this

is not even Plaintiff’s most flagrant self-contradiction.

           4.        Plaintiff’s entire lawsuit is premised on the theory that TRB expressly represented,

in writing, that the tentative loan terms would require pledging collateral “in addition to” a priority

lien on the entire underlying property:

                                  Representation in Plaintiff’s First Amended Petition




                                         Representation in Plaintiff’s Response




13
     Pl.’s Orig. Comp., ¶ 9 (Dkt. 1); see also Dec. Robert J. Pitre, p. 2 (Dkt. 1-1).
14
     Pl.’s 1st Am. Comp., ¶¶ 11, 16 (Dkt. 10); see also Dec. Robert J. Pitre, p. 2 (Dkt. 10).

REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS                                                      PAGE 3
PLAINTIFF’S FIRST AMENDED COMPLAINT
     Case 3:20-cv-00848-N Document 16 Filed 07/20/20                             Page 4 of 11 PageID 748


                                      BUT SEE (also in Plaintiff’s Response)15




         5.       The terms that Plaintiff has quoted in the third screenshot above are lifted directly

from the e-mail that Plaintiff relies on and constitute the entirety of the alleged discriminatory

terms (which, again, Plaintiff claims were all reduced to writing).16 Contrary to Plaintiff’s

representations elsewhere, nowhere in the e-mail is there any discussion of a loan being

“additionally” secured by anything.17 The word “addition” is non-existent—as is true for any

reference to a “lien.” Stated differently, Plaintiff has represented to this Court that a priority lien

on real property (which Plaintiff has unilaterally valued at $10 million) was a written term

conveyed to it—even though this never occurred (as evidenced by the language quoted by Plaintiff

in its Response). This alone is fatal to Plaintiff’s entire case and incapable of being reconciled

because Plaintiff has already changed its story once: “Defendant responded in writing, not verbally

as misstated in the Original Petition.”18


15
   Pl.’s Resp., ¶ 10 (Dkt. 15).
16
   “On January 31st, in response to this application, Defendant thru Mr. Nam responded by email . . . .” See Dec. Robert
J. Pitre, p. 2 (Dkt. 10); Pl.’s 1st Am. Comp., ¶ 11.
17
   See Pl.’s Resp., ¶ 10 (Dkt. 15). When considering a Rule 12(b)(6) motion, the Fifth Circuit has held that a court
may consider documents outside the complaint when they are (1) attached to the motion to dismiss; (2) referenced in
the complaint; and (3) central to the plaintiff’s claims. In Re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th
Cir. 2007); Tex. Health & Human Services Comm'n v. United States, 193 F. Supp. 3d 733, 738 (N.D. Tex. 2016)
(Godbey, J.). Because Plaintiff makes reference to an e-mail (central to its case) and quoted it verbatim in its Response,
this exception would be equally applicable—warranting inclusion of the referenced document in the Reply.
Accordingly, a true and correct copy of the January 31, 2020 e-mail that is referenced and quoted in Plaintiff’s
Response (Dkt. 15, ¶ 10) is attached hereto as Exhibit 1. By attaching this document, TRB is in no way attempting to
convert its Motion to a dispositive motion brought under FED. R. CIV. P. 56.
18
   Pl.’s Resp., ¶ 10 (Dkt. 15).

REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS                                                                PAGE 4
PLAINTIFF’S FIRST AMENDED COMPLAINT
     Case 3:20-cv-00848-N Document 16 Filed 07/20/20                Page 5 of 11 PageID 749



C. Plaintiff’s ECOA Claims Remain Facially Deficient

        6.       There are two global defects in Plaintiff’s substantive counterarguments:

        7.       First, Plaintiff’s core claim against TRB is a lending discrimination claim under

the ECOA.19 However, its Response fails to identify any case opinion where a court allowed an

ECOA claim to proceed notwithstanding the plaintiff’s (1) premature termination of its

application; or (2) failure to identify the less “onerous” terms allegedly available to white

applicants.20 Ignoring these defects, Plaintiff instead—unsuccessfully—attempts to distinguish its

case from the legal authorities cited by TRB.

        8.       By way of example, Plaintiff argues that Jones v. Caliber Homes Loans, Inc., No.

CV-18-1023-SDD-EWD, 2019 WL 3366104 (M.D. La. July 25, 2019) is inapplicable because it

involved reverse redlining (a separate theory of recovery under the ECOA).21 This argument is

misguided—the pleading standards articulated by Iqbal/Twombly (and Jones’ application to an

ECOA claim) are equally applicable regardless of what theory of discrimination is alleged.

Moreover, Plaintiff makes zero effort to distinguish (or even address) Four A's Inv. Co., L.L.C. v.

Bank of Am. Corp., No. 09-00351-CV-W-FJG, 2010 WL 2720713, at *5 (W.D. Mo. July 6, 2010),

where the applicant, similar to Plaintiff, prematurely withdrew its loan application (a fact the court

found fatal to the plaintiff’s ECOA claim, even at the motion to dismiss stage).22

        9.       Second, Plaintiff argues that at the pleading stage, “the plaintiff is under no

obligation to prove anything.”23 This argument misses the point entirely. TRB does not suggest

that Plaintiff must “prove” anything at this stage. Indeed, the terms “prove” and “proof” are not




19
   See Pl.’s 1st Am. Compl. ¶¶ 17–25 (Dkt. 10).
20
   See Pl.’s Resp. ¶¶ 15–41 (Dkt. 15).
21
   See id. at ¶ 25.
22
   Def.’s Mot., ¶ (Dkt. 14).
23
   Pl.’s Resp., ¶ 19 (Dkt. 15).

REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS                                              PAGE 5
PLAINTIFF’S FIRST AMENDED COMPLAINT
     Case 3:20-cv-00848-N Document 16 Filed 07/20/20                  Page 6 of 11 PageID 750



even referenced in TRB’s Motion.24 Plaintiff’s fixation on this non-issue underscores its conflation

of the terms “plead” and “proof.” While Plaintiff does not have a burden of proof at the pleading

stage, it does have an obligation to adequately allege a facially plausible ECOA claim—which it

has failed to do despite multiple attempts (and an opportunity to amend its complaint). Specifically:

        ▪     Plaintiff does not adequately allege it was qualified for less “onerous” credit terms than
              those purportedly offered by TRB, nor does it explain how it was discriminatory for a
              bank to request an option agreement (i.e., liquidated collateral) instead of real property
              (which has many more barriers to collection) as collateral.25

        ▪     Plaintiff offers no factual allegations regarding the requirements for necessary credit
              approval on the less “onerous” terms Plaintiff surmises were available to white
              applicants.26

        ▪     Plaintiff has failed to identify the less “onerous” terms allegedly available to white
              applicants.27

        ▪     Plaintiff doe not plead the specific material terms of the lending transaction—must less
              the terms Plaintiff was seeking (e.g., payment terms, interest rate, duration, type of
              loan, collateral, etc.).28

        10.      In short, simply alleging disparate treatment is not enough—Plaintiff must identify

the terms that are allegedly disparate (e.g., how others outside the protected class were allegedly

treated better). See Chhim v. Univ. of Tex. at Austin, 836 F.3d 467, 469 (5th Cir. 2016)

(ADEA/Title VII case involving McDonnell Douglas framework; affirming Rule 12(b)(6)

dismissal where plaintiff failed to alleged sufficient facts on the ultimate elements if a disparate

treatment claim). Plaintiff’s threadbare and conclusory allegations fail to even show a sheer

possibility that TRB has acted unlawfully.29




24
   See Def.’s Mot. ¶¶ 9–30 (Dkt. 14).
25
   See Pl.’s 1st Am. Compl. ¶¶ 10 & 12 (Dkt. 10).
26
   See id.
27
   See id. at ¶ 12.
28
   See id.
29
   See id.

REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS                                                PAGE 6
PLAINTIFF’S FIRST AMENDED COMPLAINT
  Case 3:20-cv-00848-N Document 16 Filed 07/20/20                        Page 7 of 11 PageID 751



                                     Theory 1 – Anti-Discrimination

        11.       Plaintiff’s reliance on the myriad of exhibits attached to its First Amended

Complaint (Dkt. 10) are a red herring because none of the documents (or allegations in the

complaint) touch on the third element of an ECOA claim: “[Element 3] the defendant

discriminated against the plaintiff with respect to any aspect of a credit transaction on the basis of

the plaintiff’s membership in a protected class.” Alexander v. AmeriPro Funding, Inc., 848 F.3d

698, 705 (5th Cir. 2017) (emphasis added). Simply alleging that Plaintiff was discriminated against

because its majority members are African American is not sufficient.

        12.       Even at the pleading stage, Plaintiff must adequately allege facts that allow the

Court to draw the reasonable inference that TRB discriminated against Plaintiff on the basis of its

protected class. See id. Courts have recognized that this can be shown through, inter alia, alleging

(1) “that the applicant was qualified to receive credit and was denied credit, or offered less

favorable terms, despite being qualified;” or (2) “that persons not within the protected class were

granted extensions of credit by the defendant.” E.g., Egbukichi v. Wells Fargo Bank, NA, 184 F.

Supp. 3d 971, 980 (D. Or. 2016). Neither of these theories have been adequately alleged by

Plaintiff.

        ▪     Alleging Denial Of Credit Requires Identification Of Credit Terms Sought. A
              large segment of Plaintiff’s First Amended Complaint is devoted to discussing
              Plaintiff’s credit score, income, and net worth. Even if these allegations were true,
              Plaintiff has still not identified (1) the credit terms it sought; (2) the credit terms it was
              qualified for based upon its purported credit score, income, and net worth; or (3) the
              credit terms it was denied notwithstanding its purported credit score, income and net
              worth. See Egbukichi, 184 F. Supp. 3d at 980. Likewise, Plaintiff’s Response glosses
              over these defects—which were highlighted in the Motion—and fails to articulate how
              they were alleged. Stated differently, while Plaintiff goes to great lengths to allege that
              it and its owners are wealthy and attractive clients for banks, the First Amended
              Complaint is silent on the resulting qualifications (e.g., the credit terms qualified for,
              the credit terms sought, etc.), which are the core focus of this issue.

        ▪     Alleging Disparate Treatment Requires Identification Of Others Outside
              Protected Class Who Were Treated More Favorably. Plaintiff surmises that “any

REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS                                                   PAGE 7
PLAINTIFF’S FIRST AMENDED COMPLAINT
     Case 3:20-cv-00848-N Document 16 Filed 07/20/20                               Page 8 of 11 PageID 752



               Anglo borrower of similar means and credit qualifications” would have been treated
               differently; yet, Plaintiff fails to articulate (1) who outside the protected class has
               actually been treated more favorably; (2) how others outside the protected class would
               have been treated more favorably; or (3) the credit terms that have been allegedly
               offered to others outside the protected class. Recognizing this defect, Plaintiff claims
               that discovery is necessary in order to answer the questions above.30 However, this is
               not the appropriate standard, nor does it excuse Plaintiff’s pleading defects. In similar
               contexts, courts have dismissed disparate treatment cases under Rule 12(b)(6) where
               the plaintiff has failed to identify similarly situated individuals outside the protected
               class were treated more favorably. E.g., Davis v. Potter, No. 3:04-CV-2183-BH, 2006
               WL 929232, at *5 (N.D. Tex. Apr. 10, 2006).31

                                         Theory 2 – Unlawful Handling

         13.       Even though Plaintiff concedes that the Consumer Financial Protection Board

(“CFPB”) has still not issued any guidance or rules related to 15 U.S.C. § 1691c-2,32 it claims—

without citing any legal authority—that the statute remains actionable. This directly contradicts

the position taken by the CFPB (which has been delegated rule-making authority to interpret and

enforce the ECOA).33 Likewise, the Stipulated Settlement Agreement and Order cited by TRB

(which has nationwide implications) recognizes that 15 U.S.C. § 1691c-2 does not go into effect

until the CFPB issues a Section 1071 Final Rule, which has not yet occurred.34

         14.       Finally, even if 15 U.S.C. § 1691c-2 were in effect, the end result (dismissal)

remains unchanged. First, 15 U.S.C. § 1691c-2 does not categorically forbid underwriters from

meeting with loan applicants (as Plaintiff seems to suggest). Second, Plaintiff has still not

identified the statutorily/regulatorily defined safeguards and procedures that TRB allegedly


30
   Pl.’s Resp., ¶ 13 (Dkt. 15).
31
   See, e.g., Raj v. Louisiana State Univ., 714 F.3d 322, 331 (5th Cir. 2013) (“Raj's complaint and speculation did not
allege any facts, direct or circumstantial, that would suggest LSU's actions were based on Raj's race or national origin
or that LSU treated similarly situated employees of other races or national origin more favorably. Because Raj has
failed to raise his right to relief above the speculative level, we affirm the district court's dismissal of Raj's complaint
under Rule 12(b)(6) for failure to state a claim.” (citation and internal quotation marks and bracket omitted)); Hanks
v. Shinseki, No. 3:08-CV-1594-G, 2009 WL 2002917, at *3 (N.D. Tex. July 9, 2009) (a complaint which merely stated
that others were similarly situated but did not state who the employees were, what opportunities they were given, or
whether they were outside the protected class was insufficient to survive a Rule 12(b)(6) challenge).
32
   Pl.’s Resp., ¶ 33 (Dkt. 15).
33
   Def.’s Mot., ¶ 19 (Dkt. 14).
34
   Id. at ¶ 22.

REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS                                                                  PAGE 8
PLAINTIFF’S FIRST AMENDED COMPLAINT
     Case 3:20-cv-00848-N Document 16 Filed 07/20/20                Page 9 of 11 PageID 753



violated under this statute—nor can it when the CFPB has not yet even weighed in on this issue.

Third, Plaintiff’s assertion that TRB’s loan officer was involved in sales and marketing 35 is

improper for two reasons: (1) this assertion is not pled in the First Amended Complaint; and (2) the

assertion contradicts Plaintiff’s own pleading—which indicates that Plaintiff sought out TRB.36

                                   Theory 3 – Unlawful Discouragement

         15.      Unlawful discouragement focuses on whether a reasonable person would be

discouraged from pursing the application further. 12 C.F.R. § 202.4(b). Again, Plaintiff fails to

explain why a reasonable person would prematurely terminate its application without first asking

for further clarification on the necessary collateral or loan terms. E.g., Martinez v. Reno, No. 3:97-

CV-0813-P, 1997 WL 786250, at *2 (N.D. Tex. Dec. 15, 1997) (“the Court need not accept as true

conclusionary allegations, legal characterizations, unreasonable inferences or unwarranted

deductions of fact”).

         16.      Separately, and even more problematic, 12 C.F.R. § 202.4(b) requires a “prohibited

basis” (e.g., discriminatory animus) for the alleged unlawful discouragement. Plaintiff does not

dispute that the only discriminatory animus offered by it is the loan officer’s race (Japanese)—

which Plaintiff concludes equates with racism.37 Remarkably, Plaintiff has doubled-down on this

stereotyping in its Response: “However offensive the facts of the claim may be, they are an

unfortunate reality for Plaintiff. . . . [U]nfortunately the race of Defendant’s representative has

validity here in this claim to at least shift the burden to Defendant to disprove the plausible

theory.”38 Simply put, an individual’s race has no bearing on whether that person is racist and it

certainly does nothing to demonstrate a discriminatory animus here.


35
   Pl.’s Resp., ¶ 31 (Dkt. 15).
36
   Pl.’s 1st Am. Compl., ¶ 5 (Dkt. 10).
37
   Pl.’s Resp., ¶ 41 (Dkt. 15).
38
   Id. (emphasis added).

REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS                                              PAGE 9
PLAINTIFF’S FIRST AMENDED COMPLAINT
     Case 3:20-cv-00848-N Document 16 Filed 07/20/20                  Page 10 of 11 PageID 754



D. Plaintiff’s Section 1981 Claim Remains Deficient

           17.      As detailed in the Motion, Plaintiff’s Section 1981 claim fails for the same reasons

as its ECOA claims.39 Plaintiff’s reliance on Ceasar v. Wells Fargo Bank, No. 1:18-CV-00479-

MAC, 2020 WL 525381 (E.D. Jan. 31, 2020) is misplaced. Ceasar involved allegations of racial

epithets: “we ain’t refunding [expletive] nigg** [because] it is our policy.” Id. at *1. The court

found such epithets to be a significant factor in its decision to deny dismissal: “Racial epithets,

such as these, demonstrate racial animus, and Ceasar alleges that Wells Fargo refused to honor the

insufficient funds wavier due to his race.” Id. Unlike Ceasar, there are not racial epithets at issue

in this case. The only racial animus offered by Plaintiff is its own – suggesting that the loan

officer’s race (i.e., Japanese) is, in and of itself, indicative of racism because “some people of

Japanese descent believe that they are a superior race, based on the history of their nation and the

American takeover of such after World War II.”40 Again, such racist stereotyping has no place

with this Court, does nothing to advance Plaintiff’s claims, and has a negative impact on legitimate

discrimination claims.

                                                 PRAYER

           For the foregoing reasons, Defendant’s Motion to Dismiss Plaintiff’s First Amended

Complaint Pursuant to Rule 12(b)(6) (Dkt. 14) should be, in all things, granted. Further, TRB

requests that the Court grant it all such other relief, in law or in equity, to which he may be justly

entitled, including its attorneys’ fees and costs incurred in defending Plaintiff’s causes of action.




39
     Def.’s Mot. ¶¶ 31–34 (Dkt. 14).
40
     Pl.’s 1st Am. Compl., ¶ 15 (Dkt. 10).

REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS                                               PAGE 10
PLAINTIFF’S FIRST AMENDED COMPLAINT
 Case 3:20-cv-00848-N Document 16 Filed 07/20/20                 Page 11 of 11 PageID 755



                                             Respectfully submitted,

                                             CRAWFORD, WISHNEW & LANG PLLC


                                             By: /s/ Tom H. Crawford, III
                                                Tom (“Trey”) H. Crawford, III
                                                Texas State Bar No. 24059623
                                                tcrawford@cwl.law
                                                Jason T. Weber
                                                Texas State Bar No. 24075251
                                                jweber@cwl.law

                                                 1700 Pacific Avenue, Suite 2390
                                                 Dallas, Texas 75201
                                                 Telephone: (214) 817-4500
                                                 Facsimile: (214) 817-4509

                                                 Counsel for Defendant
                                                 Texas Republic Bank, N.A.

                                CERTIFICATE OF SERVICE

       Pursuant to FED. R. CIV. P. 5(b)(2)(e) and 5(b)(3), I hereby certify that a true and correct
copy of the foregoing document was filed electronically on this 20th day of July 2020. Parties may
access this filing through the Court’s system. Notice of this filing will be sent to all parties by
operation of the Court’s electronic filing system.


                                                 /s/ Trey Crawford
                                                 Trey Crawford




REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS                                          PAGE 11
PLAINTIFF’S FIRST AMENDED COMPLAINT
